Earl Warren: Mr. Bender, you may continue your argument.
Paul Bender: Mr. Chief Justice, may it please the Court. Yesterday, I tried to show how petitioner’s argument in this case was wrong in two respects, first of all, by giving to applicant’s readjustment under the 1946 statute, a higher basis for income tax purposes, then a purchaser would have had under the statute. Petitioner's argument ignores a direction of the statute to treat the vessel and the purchaser and the applicant for adjustment as if the vessel were being sold to the applicant on the date of the enactment of this Act. Second of all, I tried to show that petitioner's argument by giving it greater depreciation, then its economic investment on its own theory of economic investment would give it obviously too much depreciation and an unfair competitive advantage. I said that today I would try to show how my close application of the provisions of the 1946 Act, you could and should reach the result for which the government contends, name it that the basis to an applicant for adjustment under the 1946 Act is the basis the applicant would have had as a purchaser under the act. For that purpose, again, I shall have to refer to figures and again I shall try to restrict them to the figures on page 7 in the brief. Let me first go, recapitulate somewhat what Mr. McConnell did yesterday in giving some of the background of the statute. As Mr. McConnell said, the 18 vessels connected with this case were bought by the taxpayer between 1942 and 1946 for prices which were quite high reflecting war time cost of the vessels. The prices paid appear on line one of the schedule on page 7, and that is about $47 million. The purchase price was paid for these ships in cash and also in mortgages and also in trade-ins of other ships. I don't think there's any need for us to worry further in the argument about the exact method of payment. And I think the taxpayer agrees that it doesn't matter in this case whether the payment was made by cash or trade-in or mortgage.
Potter Stewart: You have a figure of 46, maybe a 973?
Paul Bender: Right.
Potter Stewart: And he has a figure of $49 million 582 on this.
Paul Bender: The difference is the trade-in of ships, ours is exclusive of trade-in that is --
Potter Stewart: Now it's $2 million and 6, I see.
Paul Bender: Yes. If you add those together you get the same figure. Now during the war, these ships were all charted back to the government under bareboat charters. The amount of charter hire received was about $13 million, that appears on line 4 of this chart. Also, as it came out yesterday, during the war while these boats were being charted to the United States, petitioner took depreciation on the vessels in computing its income taxes on this $13 million charter. The depreciation was about a $11 million, so you have up until the time of the petitioner buying the ships for $47 million, chartering them back to the government for about $13 million. Taking that $13 million into income for federal income tax purposes, meanwhile, depreciating the boats of federal income tax purposes by total of about $11 million. So at the time the Act is passed in March 1946, I think it's quite clear that the basis of the ships has been depreciated down from the original cost about $47 million by the amount of depreciation taken about $11 million. Now comes the 1946 Act. Again, as Mr. McConnell described yesterday, the purpose of the Act in general was to sell all these ships which the government had acquired during the war to private parties at stable prices called the statutory sales price. These prices were roughly in the case of cargo vessels which are involved in this case, about half what those vessels had cost people during the war. Anyone could buy one, speaking in general. Now, if that is all the Act have done, it would have been a bit unfair to people who had bought ships during the war at double the statutory prices. So the Act contains a section, Section 9, which provided that persons who had bought vessels during the war could apply for an adjustment. And the problem here is the effect of that adjustment which petitioner applied for and received upon petitioner's basis for income tax purposes. Let me try if I may to summarize for you, the nature of this Section 9 adjustment. The provision to Section 9 seemed enormously complicated. There are eight subsections and then there's also subsection 9(b) and there is also Subsection C, but it's not as complicated as it seems on the face of it. Essentially, there are three parts to the adjustment. The overriding purpose of the whole thing is as I said before, to put the purchaser in the position he would have been at if he bought the ships under the Act. Therefore, the first part of the adjustment which is contained in subsections 9(b) 1 through 4. Those are on the pages 11a and 12a of the appendix to our brief and to some extent in 9(b) 7, provides that a credit shall be given to the applicant for the difference between the price he paid during the war and the statutory sales price, in this case that amount was $29,287,000, that's line 3 on page 7. That gives him back the difference between the high price he paid in the statutory sales price. But that alone, excuse me, I like to emphasize now that this -- for that chambers, for that credit in the statute, no income tax consequences are provided. It simply provides that a credit shall be given for the difference in price. No, that payment to the applicant is not a taxable payment. That alone however, would not put the applicant in the position he would have been in had he bought the ship after the Act because he had used the ship during the war. He had charted it to the government and received $13 million in charter hire and in fact he paid income taxes on that amount. So the second part of this adjustment is an unwinding of the transactions which the applicant actually entered into with the ship during the war. Now that part is contained in subsections 9(b) 6 and to some extent in 9(b) 8. What the Act provides is that all the charter hire, which the applicant received from the United States during the war should be returned to the United States. Now in -- since the applicant had paid income taxes on that amount in return for that, those amounts are treated as if they had never been received in income and the applicant's income taxes are recomputed as though those amounts had never been received in income that's provided in 9(b) 8 by applying the provisions of 9(c) 1. 9(c) 1 is quite explicit on that amounts credited to the Secretary under the Section 9(b) 6, that is for charter hire, shall be treated for Federal Tax purposes as not having been received but accrued as income. That alone however, still wouldn't have been enough because the applicant was taking depreciation deductions on these ships and if you just took the amount out of income, he would have these enormous deductions, $11 million, but no income to offset them. So he either have -- it would either be offset of other income which he had for which he wouldn't be entitled to the deductions or he have a loss which he would carry over to other years. So is it part of the total unwinding, we have to take away those depreciation deductions also and that's provided in 9(c) 1, depreciation amortization allowed or allowable for Federal Tax purposes shall be treated as not having been allowed. Well that's then the second part of the adjustment. You give back the charter hire and you recompute the taxes as though the charter hire had never been received and as though depreciation deductions had not been allowable. Now notice that there, Federal Tax consequences are very clearly provided in the Act for the giving back of charter hire, there is a corresponding lowering of federal income taxes. You take that amount out of income and you re-compute the taxes as though that amount had never been paid as income, even though it had in fact been paid. Essentially, it amounts to a deduction from federal income taxes for the years in which the charter hire has been received. Now, even those two things alone do not completely put the applicant in the position he would have been in, had he not bought the vessels until the date of the Act. Because, if he hadn't bought the vessels, he wouldn't have traded in vessels, in this case the applicant traded in 4 vessels and those vessels, he would have charted to the government by trading them and he didn't. Also in buying the vessels he made quite a substantial economic investment. If he hadn't made that economic investment, he would have invested the money some place else or put it in the bank and receive some income on it. So the third part of the adjustment which the Act provides, is to give him the income he would have received during the war if he hadn't purchased the ships until the date of the Act, and that's provided in 9(b) 5 and 9(b) 6. One, we give him the charter hire which he would have received on the ships traded in. Two, we gave him interest at the rate of 3.5% on the economic investment he made in the ships. Again, corresponding to that payment to him which would have been ordinary income if it had been paid during the war, we impose federal income taxes on that. Again, that's provided in 9(c) 1, amounts credited to the applicant under subsections (b) 5 and (b) 6 shall be treated for Federal Tax purposes as having been received and accrued as income in the taxable year which was on the date of the enactment of this Act. So, these amounts are credited to him and income taxes are imposed upon the applicant in the year 1946. Those three things together, you give him back the difference in purchase price, you impose no tax consequences on that. He gives you back the charter hire, you give them back the income taxes you paid on the receipt of the charter hire and we give him income he would have received if he hadn't purchased the ships an imposed taxes on that amount essentially, not completely, not exactly but essentially put the applicant in the position he would have been had he not purchased the ships until the date of the Act.
Arthur J. Goldberg: Mr. Bender, where in your chart on page 7 does he give back the depreciation?
Paul Bender: Well, he doesn't give back the depreciation. We take out of his income for the years in which he received charter hire, the charter hire he received. We also disallow for those years as deductions, the depreciation, the sum -- then we re-compute his taxes. The sum of that re-computation is in line A, $430,206 that's a --
Arthur J. Goldberg: [Inaudible]
Paul Bender: The precise figures do not appear in the record. In the petitioner's appendix, you can find the depreciation figures in Exhibit G in the interim agreement and they add up to as we say in the brief over $11 million, but the precise tax calculations were not put in the record. The only thing that appears in the record is the sum of the re-computation of taxes for all of these, not only the giving back of the charter hire but also the substituted charter hire and that's --
Arthur J. Goldberg: [Inaudible]
Paul Bender: Yes, yes, yes.
Arthur J. Goldberg: [Inaudible]
Paul Bender: Right, right. Now, the essence of our argument is that because of the tax consequences provided for the second and third parts of the adjustment I've described, that is the imposition of income tax on the charter hire an interest credited to the applicant and the forgiveness of income tax on the charter hire which the applicant pays back to the United States, because of these tax consequences, those parts of the adjustment have no effect upon basis. Essentially, we argue that an amount paid by a buyer to a seller on which he takes a deduction from income, for Federal Tax purposes doesn't affect his basis. On the other hand, an amount paid by a seller to a buyer which is taken into income by the applicant -- by the buyer doesn't affect his basis. That means that the only part of this adjustment which affects basis is the purchase price credit, the $29 million. And that is the amount of that credit diminishes basis from the original price which is $49 -- $47 million by the $29 million and you come out -- now this figures on page 8, if you make that subtraction, you come out with $17,800,000 which is the basis the applicant would have had if he bought the ship under the Act. Now I'd like to try to demonstrate to you with some simple examples, not in the context of this rather complicated case why it is true that amounts which the buyer pays to the seller and which the buyer deducts from income do not affect his basis. And on the other hand, amounts which the seller pays to the buyer which the buyer includes an income do not affect his basis leaving in this case only the amount of the purchase price adjustment which has no income tax consequences under the statute. Take for an example, a very simple case. I'll use figures of hundreds of dollars rather than millions of dollars but the figures are inappropriate. Suppose a buyer buys a building, a business building for a $100 and as part of the buying agreement, as part of the contract, he agrees to rent it back to the seller for one year for $10. Now, the total amount the buyer then -- and the agreement also provides that the $10 rent shall be payable in advance at the time of the agreement. Now the total amount the buyer is going to pay in cash is $90, $100 for the building less $10 rent coming back. However, I think it's quite clear that if the $10 rental payment is included in the buyer's income for income tax purposes, his basis in the building isn't $90, his basis is a $100. Essentially, the basis is the amount he paid for the building, a $100. The $10 payment which comes back, and which is set off against the $100 payment, doesn't affect his basis because it goes into his income. And it has to be that way because if that went on for 10 years and his basis was only $90, he would have taken into income a total of a hundred dollars, $10 each year. But only gotten depreciation deductions of $90 and that wouldn't be right since he didn't have any net -- he clearly didn't have any net gain. So, I think that shows in a rather simple form, that an amount which the buyer takes into income which is offset against the amount he pays doesn't affect his basis. On the other hand, an amount he pays which he deducts does not affect his basis, take same situation of buying a building and suppose that here the agreement obligates the buyer to invest $10 in advertising, his supposed part of a real estate development and he must invest $10 in addition to the hundred dollars in the first year in advertising the building or his services and suppose even then he has to pay the $10 to the seller who's an advertising agency, and suppose that the $10 is deductible from ordinary income, as I suppose it would be. Again, he pays here a $110 but his basis isn't $110, his basis is only a hundred dollars. The only part of the payment which is capital is the $100, the $10 is deducted from ordinary income. The $10 doesn't go into the basis computation, that has to be true because if the $10 did go into the basis computation, he get a total of $120 deductions for only $110 outlay. The outlay is a 110, if he got a deduction which he did from ordinary incomes of paying $10 and if his basis was a 110, then he gets depreciation deductions of a 110 plus the 10 he has already got, and which would be a 120 for a total payment of a 110 which would be wrong. So amounts which come in, which he takes into income don't affect basis. Amounts which he pays, which he deducts from income don't affect basis. Now those examples are quite close to this case. The only difference between those and this case is that in this case, you have those payments accompanying a purchase price adjustment. But we can make the example just a little bit more complicated and put that in and then I think you'll have this precise case. Suppose again, he buys the building for a $100. Suppose now that a year or so goes by and the seller says to him, “You paid too much for the building.” The seller wants to give him a refund because of some ongoing commercial relationship they have. “I will give you back,” the seller says, “$50 of what you pay.” Now that were all if you just gave him back the $50, his basis would go down by $50, But suppose as a condition of giving back, first he says, “I'll give you back the $50 if you will rent the building to me for 10 years and the rental is payable -- I will pay you the rental at the time of the refund in advance -- rent the building for one year I suppose, $10 a year.” So how much does the seller pay the buyer back, $60, $50 is the purchase price adjustment, $10 is the advance rental payment. But the basis of the buyer is reduced not by $60, only by $50 if that $10 rental payment is taken into income just as in the past example. Now that's just like the part of this case which involves the re -- the substituted charter hire and 3.5% interest. That's just what happening in that part of this case. The government is giving back the purchase price adjustment, difference between the price originally paid and the statutory sales price and it's also paying to the buyer some income namely, substituted charter hire and the ships traded-in and 3.5% interest which by the very terms of the statute is taken into income for income tax purposes in the year 1946 and he couldn't' provide that any clear. Now, if that were all they were in the statute, just the purchase price adjustment and the return of -- and the payment of substituted charter hire, the basis would be lowered not by the whole amount in this case the $29 million plus the $2,600,000 on line 7, which -- and the $1 million on line 6 which is the substituted charter hire and interest, those amounts wouldn't reduce the basis because those amounts had taken into income for income tax purposes by the taxpayer, the basis would be reduced only by the $20 million. That's half of this case. Therefore, we submit that those amounts in line 6 and 7 substituted charter hire and a 3.5% interest do not affect the basis. The other half of this case is like the following example, which is like when I gave before. You have the same building, same hundred dollars, the same two-year later seller who decides that he has paid too much and wants to give him back $50. But this time as part of the agreement, that he'll only give him back the $50 if the buyer will agree to invest -- let's say $10 in advertising which he has to pay to the seller who is an advertising agency. And let's suppose that it's true that that $10 is deductible from ordinary income by the buyer. Now if that's all you have, what's -- the net payment is 50 minus 10, so it's only 40, but the basis isn't reduced by 40. The basis is reduced by 50. The basis is reduced by the part of the payment which represents the return of capital by the difference between original price and the new price. The $10 payment for advertising which is deductible from ordinary income, doesn't affect the basis for the reason I gave before. If it did, you deduct that amount twice. That's just like the part of this case which involves the payment of charter hire by the applicant back to the United States. That payment is a condition of receiving the adjustment. The adjustment comes to him, he must pay the charter hire back. For the payment of the adjustment to the applicant, there are no income tax consequences imposed. But, for the payment of the charter hire back to the government, there are income tax consequences. Essentially, that amount is taken out of the applicant's income for the years when it was received. It amounts to precisely a deduction from ordinary income for that amount of $13 million, it's a deductible payment. Well, a deductible payment is I think I have demonstrated before, does not affect the basis. Therefore, that amount of charter hire which is paid back to the government under Section 9(b) 6 of the Act, on which federal income taxes are forgiven because of the effect of 9(c) 1 of the Act, doesn't affect the basis. So the basis you come out with here, is simply the amount of the purchase price adjustment which is paid back the first part of the adjustment I described, which doesn't affect -- which doesn't have any federal income tax consequences. The only -- it seems to me that the only ground on which you can dispute that analysis is by saying, as petitioner does say, that in fact federal income tax consequences are not imposed upon these payments in parts two and three of the adjustment. He says, “Federal income tax consequences are not imposed on the payment of substituted charter hire income, not imposed on the payment of the 3.5% interest and on the other hand, deductions are not given for the payment of charter hire back to the government.” Now if that were true, petitioner would be right, but it just isn't so. And it isn't so because the Act provide as clearly as it could possibly provide the federal income tax consequences are imposed on those payments, and that as I say is provided in 9(b) 8 and 9(c) 1. 9(c) compels an applicant for adjustment as a means of getting the adjustment to sign an agreement, binding upon the Act in any affiliated interest and the agreement is in three parts. One, he's got to agree that depreciation and amortization already taken shall not be treated as allowable for Federal Tax purposes. Two, amounts credit to the Secretary that charter hire he pays shall be treated for federal income tax purposes as not having been received, that is, he gets a deduction for them in the re-computation of taxes. Three, amounts he gets on the 95 and 6, the substituted charter hire interest payments are treated as income for federal income tax purposes in the taxable year of the enactment of the Act, 1946. Then after he signs that agreement, Section 9(b) 8 provides that, they shall be subtracted from the credits in favor of the Secretary the amount of any over payments of Federal Taxes of the applicant resulting from that agreement. And I don't see how that could be any clear that if he has overpaid taxes because he paid taxes on the charter hire which you shouldn't pay and he gets the taxes back, those amounts shall be treated as credits and also any deficiencies in the next sentence shall be treated as credits and their deficiencies in Federal income tax of -- deficiencies in Federal income tax. Then when you come to the end of Subsection 9(b) 8, provides that upon such payment by the Secretary, such overpayment shall be treated as having been refunded and such deficiencies as having been paid. Again, it clearly emphasizes that the effect of this statute is to re-compute the income taxes and to treat any deficiencies or over payments resulting from the re-computation as paid, satisfied, obligation finished, taxes have been recomputed. Well, if – as I tried to show, if you re-compute the taxes in that manner, the only part of this adjustment which can possibly affect basis is the part of this adjustment upon which no Federal Taxes are imposed and that is the difference to credit in Subsections 9(b) 1 through Subsection 9(b) 4, the credit for the difference between the price actually paid by the applicant and the statutory price. And is --
Byron R. White: Mr. Bender, are these examples and what you've been saying that really help us in trying to understand why -- well first, do you agree that the investment here was $26 million?
Paul Bender: No.
Byron R. White: By the time that he's paid cash in the past, cash down and he made payments on the mortgage and he still has a part of the mortgage to pay or by the time he gets through paying the mortgage and you add that to his cash payments and his down payments, trade-ins, will it be 26 million or more?
Paul Bender: No, his investment is not $26 million because $8 million of that $26 million was deducted from his income for Federal Tax purposes and amounts which you deduct from your income for Federal Tax purposes can't possibly constitute investment, for Federal Tax purposes.
Byron R. White: All I want to know that is what want to ask, I asked whether or not the money he pays to the government will total $26 million or whether it won't -- whether it will or it won't?
Paul Bender: The money he pays?
Byron R. White: On the purchase price. The cash he has paid at the outset, the trade-ins, the payments on the mortgage and the balance due on the mortgage as of now, by the time he has paid the mortgage off, will all of his payments over to the government will be $26 million?
Paul Bender: Well, he originally paid 47 and if you view it that way, that he originally paid 47 and only got back 20 -- 46 only, he got back 20, it would, but that doesn't take into account the $13 million that he got during the --
Byron R. White: Well, I understand that, but -- will he pay over $26 million?
Paul Bender: No, he won't because he has received $13 million in charter hire from the government during the war. If you're just going to look at net cash payments Mr. Justice White, you have to take into account the net cash payment of $13 million.
Byron R. White: Well how about the net cash payments on the purchase price?
Paul Bender: Well, let's give him the $46 million. Let's suppose he has paid that all in cash.
Byron R. White: Yes.
Paul Bender: Now during the war, the government paid him $13 million and after the war, when he applies for an adjustment, he pays the government back $20 million, I mean the government pays him back $20 million. So the government has paid him a total of $13 million plus $20 million. He's paid the government a total of $46 million. If you're going to look at how much cash he's paid, you take $46 million and deduct the total amount the government's paid him, namely $13 million --
Byron R. White: No -- let's set aside what you said was – he had income tax consequences. I was going to put aside the charter hire payments?
Paul Bender: Well but after the adjustment is paid, the charter hire payments haven't had income tax consequences anymore because the taxes have been forgiven on those amounts.
Arthur J. Goldberg: Actually what you're saying is that they've paid on $26 million, a sum that was paid in the form of interest, charter hire and so on, and not as part of the investment, isn't that what you're saying?
Paul Bender: Well, I don't -- when you say, it paid out $26 million, I don't know quite what figure you have referenced to it. If you're just going to look at the cash which pass between the government and the taxpayer, they didn't pay the government 26 million --
Arthur J. Goldberg: Because they have some offsetting amounts.
Paul Bender: Because the $13 million came back there.
Arthur J. Goldberg: Yes. But of course, the $13 million is now being cashed back.
Paul Bender: No, it's not being given back. They only gave back 20 million, and they've given -- if the 13 -- if they got the $13 million, then they get another $20 million. The $13 million is not coming back, they're simply getting $20 million rather than a larger amount they would have gotten if the $13 million hasn't been paid back. If you're going to forget about the original payment of $13 million, you're taking that into account twice.
Arthur J. Goldberg: That's your other argument, your alternate argument that you are making?
Paul Bender: Yes essentially, but I want to emphasize that if you just look at the cash paid by the taxpayer in this case, it does not amount to $26 million, it amounts to considerably less than that.
Earl Warren: [Inaudible] the appellant should prevail in this case on his theory, what preference would he have or what benefits would he have over and above, those that were acquired by someone who bought the same ships under the Act?
Paul Bender: He would have a higher tax basis than those people.
Earl Warren: Yes.
Paul Bender: That would mean that each year, he could take a larger deduction from his income for Federal Tax purposes than those people. Therefore, if they each received the same amount of gross income, $10 million let's say, and if he was able to take a $2 million deduction but they only a $1 million deduction. Those deductions don't represent any payment, they simply represent the amortization. He would have a lower taxable income than his competitors on exactly the same gross income and that would give him a competitive advantage, lower taxable income means a higher after tax income.
Earl Warren: Very well. Mr. McConnell?
John W. McConnell, Jr.: Mr. Chief Justice, may it please the Court. I have a very short time remaining here that I would like to answer some of the questions that were raised and I think if we're coming back now to the point at which this should have begun and on which it shall be decided. And that is, Mr. Justice White's question of how much did this taxpayer pay for these vessels. Now Mr. Bender says, we didn't pay $26 million, but it's stipulated, it's in the record. It's clear we paid $16 million before any adjustment. It is clear that after the adjustment, we owed $10 million more dollars which we have paid, making a total of $26 million which regardless of how it was computed is the purchase price of these 18 vessels and therefore, the economic investment. Now, there have been several questions asked about the purpose of this of getting back statutory sales price, Mr. Chief Justice asked this yesterday. If you'll look at the comparison of the bills that we have in our Appendix C, showing the bills considered and rejected and the bill adopted, you will see that one of the bills said, “Reduce it down to the statutory sales price,” that's not the bill adopted. That's the computation you would get from Schedule 1 on page 7 if that bill had been adopted. However, it was recognized everywhere that the adjustment would not be made down to the statutory sales price and if it was not made to the statutory sales price, therefore, any taxpayer who purchased before and whose price were adjusted would pay more than the statutory sales price. We paid $26 million which is more than statutory sales price. So you do not get it down to the statutory sales price and we submit that Section 9 (b), the application of formula, will not produce this table, Schedule 1 on page 7 nor the results contain therein. And it is true that if you look at this, you will see that the government admits a net payment, and in fact there was no payment, all of this is misleading. If you look at page 7, they talk about charter hire return. No charter hire was returned. The bill rejected --
Byron R. White: Isn't there a lot of points that it wasn't --
John W. McConnell, Jr.: Exactly Your Honor. Let me go on and say the effect of --
Byron R. White: I don't think that you might owe the government some charter hire in return of charter hire that you supposed to pay them back for the – and part of its wrapped up in the mortgage?
John W. McConnell, Jr.: Your Honor, it actually wrapped up in the adjustment. These are a series of credits leading to one thing. It's not a division into three adjustments as Mr. Bender stated. You won't find in Section 9(b) anything that will give you lines 1, 2, and 3 on his schedule, it just simply isn't there. In fact, if you look at 9(b) 8, 9(b) 8 says that you must -- there shall be subtracted from the sum of the credits in favor of the commission including the credit in Section 1, where it goes on down by the taxes, it says, “If I have to make any such subtractions, the sum of the credits in favor of the applicants exceeds the sum of the credits in favor of the commission, such excess shall be paid by the commission applicant.” In other words in sub-paragraph B, you net all of these credits together. Include --
Byron R. White: You agree, then I suppose that the net credit here of 8(a) is right, $8 million, $8 is right? That you agree --
John W. McConnell, Jr.: No sir, that's not the net credit that you get on the -- under this section.
Byron R. White: But you agree with lines 4, 5, 6, 7 and 8?
John W. McConnell, Jr.: Line 4 is a credit Your Honor that -- now this is not charter hire return, this is a credit for charter hire.
Byron R. White: Alright.
John W. McConnell, Jr.: Credit should be the word $13 million is right --
Byron R. White: Alright.
John W. McConnell, Jr.: -- under paragraph 6.
Byron R. White: Yes.
John W. McConnell, Jr.: Then the credit charter hire on trade-ins --
Byron R. White: Yes.
John W. McConnell, Jr.: -- on line 6 --
Byron R. White: Yes.
John W. McConnell, Jr.: -- that's correct.
Byron R. White: Yes.
John W. McConnell, Jr.: Interest, on line 7 --
Byron R. White: Yes.
John W. McConnell, Jr.: -- that's correct.
Byron R. White: Yes.
John W. McConnell, Jr.: However, -- and also the 8, although there's no refund again --
Byron R. White: That's credit.
John W. McConnell, Jr.: That's debit.
Byron R. White: Alright.
John W. McConnell, Jr.: In this case, it's a debit.
Byron R. White: And so you must agree then if the net --
John W. McConnell, Jr.: No sir, because they have overlooked this. There's no place in there for the credit for sub-paragraph 1, where we paid more than the 25% of the statutory sales price. There, we got a credit of sum of $11 million. This is on page 48 of the record Your Honor, stipulated. Now that's under sub-paragraph 1, that's the reason I say, you can't get schedule one from Section 9(b), it's not there. They overlooked a lot --
Byron R. White: You and the government still seem to be talking about the same factors --
John W. McConnell, Jr.: We --
Byron R. White: -- the same language or even the same transaction.
John W. McConnell, Jr.: Exactly Your Honor. Let me just quote this and to get the examples that Mr. Bender gave, under Section 9(c), now we do not say that 9(c) 1 does not have tax effects. We say that the years 42 through 46 were re-computed for the purposes of Section 9(b) 8, part of the formula, that's all, recomputed. In fact, you'll find in the record the effect of this. On page 67, you can see the tax effect of this re-computation. It's a 67 in the record. If you'll look down at line 8, on page 67, this is the sheet that has the total, the last column is the total. Now if you look at this 9(a), it says deduct overpayment of Federal Taxes and in the next line and part of the same line, add deficiencies of Federal Taxes. Now over in the right hand column, overpayment 3.5 million, deficiency $3 million and 90. Now, to get to this depreciation that we've talked so much about, depreciation is not something that comes back in dollars and cents. Depreciation is a deduction allowed by Federal Law on your taxes. Now if you have no income, your depreciation is not going to help you. All the depreciation may do is either reduce your tax or in this case where we treat it as not having been allowed, it increased our tax, we paid more. This item here of deficiency of Federal Taxes, $3 million and 90, is due in part to the fact that we -- this depreciation was treated as not allowable. So that instead of depreciation being in our favor, in which trade is not allowed, our taxes went up and this became a credit. In fact again that's where schedule one is misleading, line 8, that everyone had so much trouble finding on depreciation, it's odd that's the only thing that's not mentioned as having entered in the computation of the taxes. Now, we just say that the government is not being candid in the use of Schedule 1 as to what took place here. One other thing --
Arthur J. Goldberg: I take you drew some figures. Do you dispute the fact that you received from the government $20,468,904 plus $13,430,431?
John W. McConnell, Jr.: We certainly do Your Honor, we --
Arthur J. Goldberg: Now will you tell me why you dispute that?
John W. McConnell, Jr.: Alright sir.
Arthur J. Goldberg: Because net payment to the Waterman, $20,468,904. Now item number 10 and then charter hire from the government, $13,430,431. Now, those are two items which as I understood the argument you received, is that wrong?
John W. McConnell, Jr.: No sir. Your Honor, in fact they claim item 10 as net payment which includes up there, your charter hire return, all of those words are wrong, erroneous, but that includes that above charter hire return. Now let me just explain this though. This is the way that we arrive at it and it goes back to Mr. Justice --
Arthur J. Goldberg: Well, that's equivalent. I understand that, that the re-computing, but I want to now take, forget about all the argument. Let's talk about straight cash in flow, the Waterman, just straight cash. During the period you operated, the charter hire to the government during the war, you received $13,430,431 --
John W. McConnell, Jr.: That's right.
Speaker: -- is that correct? Now after this -- all these adjustments were made, all these adjustments were made, was there a further payment of $20,468,904?
John W. McConnell, Jr.: Your Honor, there was a reduction in mortgage indebtedness in the amount of $20,554,468.
Speaker: Yes, right.
John W. McConnell, Jr.: Now, Your Honor though if you'll look at the record in the agreement entered into --
Speaker: Now before you leave it, either an actual money received or credit on the mortgage, then you received the benefit of $33,898,904, is that correct?
John W. McConnell, Jr.: No sir, Mr. Justice --
Arthur J. Goldberg: Well tell me why it isn't correct --
John W. McConnell, Jr.: Because --
Arthur J. Goldberg: -- I thought you just said, that you got it on a reduction of mortgage indebtedness which is the same as getting it.
John W. McConnell, Jr.: But Your Honor, the computation or the reduction in mortgage indebtedness took into consideration, that figure was arrived at after taking all of these other credits.
Arthur J. Goldberg: I understand that, but I'm -- I'm just trying to get the net amount after without the consequences which we have to determine.
John W. McConnell, Jr.: Well let me --
Arthur J. Goldberg: Did you in fact receive $13,000,430 and a credit of $20,468,904?
John W. McConnell, Jr.: We received during the war $13 millions of charter hire.
Arthur J. Goldberg: Alright. Did you receive a credit on your mortgage indebtedness at $20,468,904?
John W. McConnell, Jr.: That's right sir. After entering into this agreement.
Arthur J. Goldberg: I understand.
John W. McConnell, Jr.: By which it stated --
Arthur J. Goldberg: Yes. Again, I'm not talking --
John W. McConnell, Jr.: Yes.
Arthur J. Goldberg: -- about the consequence, I want to establish the fact. The fact is that Waterman received, in cash and credit $33,898,904, is that correct?
John W. McConnell, Jr.: Well yes, and although we had some offsets to this also.
Arthur J. Goldberg: Yes, but is that a correct fact?
John W. McConnell, Jr.: We received 13 million in charter hire and 20 million in mortgage adjustment, yes sir. Now, the difference if I may take just a moment in the effect of this 9(c) 1 which was a condition about making this and we entered into an agreement in which 9(c) 1 is a part of the agreement. To get back to the examples of the property purchase, a building for a $100, this is an agreement not between two taxpayers but between the taxing authority, the government and a taxpayer. The taxing authority is the only one then get back and save what depreciation will be allowable, what will not be treated as income, what will be treated had been and received as income? I and another taxpayer cannot agree on that, but the government can and the government entered into an agreement which said, “Depreciation and amortization allowed or allowable with respect to the vessel up to the date of enactment of this Act for Federal Tax purposes shall be treated as not having been allowable.” Now this is a government, not two taxpayers. So that the government who gives us depreciation or does not give us depreciation said, “Alright, we're going to treat it as if you haven't had it.” That brought our basis back up, and then it goes on down, “Amounts credited”, now notice this, credited not returned. Credited to the commission including charter hire shall be treated for Federal Tax purposes as not having been received or accrued as income. Now they didn't say it returned. We don't return it, credited. A credit that enters into the determination of the price adjustment and the government says, “We're going to treat that as not having been allowed.” Now that gives tax effects in 42 through 46, and the tax effect though then becomes a part of the computation of the adjustment and price under 8. Now therefore we say that this is not the case of where we buy advertising. In fact, if we made a contract with the government in which the government says, “You put in $10 of advertising and we'll count it is part of the capital cost then we could do it.” The government can agree to that and the government agreed to that in 9(c) 1. This is a contract between a taxpayer and a government who has this taxing authority and therefore, we say that the tax effects are limited solely to those years recomputed. And then though, you don't divide your formula on the 9(b) and the three adjustments that Mr. Bender spoke of. Nowhere will you find, look at the regulation, we ask you, we've set them out in our brief. The regulation promulgated by maritime. If you look at the sub-paragraphs, when they have the credits to the commission and the credits to the applicant, each one of them is stated for the purposes of sub-paragraph 8 and sub-paragraph 8 is where you net this. Now that is one place where the government is correct when they talk about net in line 10, although it's not net payment, but it is net. And if you look at the record of the agreement that was signed by these parties, you will find there, net credit, under sub-paragraph 8 which is part of the formula. You won't find anything about gross price adjustment. You will find that we asked for an adjustment and we still maintain that we are entitled then to all items that -- in that make up that computation of adjustment and by 9(c) 1, these tax effects Mr. Bender says were agreed not to be treated as such tax effect.
Byron R. White: Let's suppose that they're making these adjustments on these lines from 4 to 8. Suppose that each of you have just written a check for the -- a separate check for each amount, you would have written the check for the government for 13 million and the government written checks for these other two items -- other three items to use, separate checks, now you just deliver them to each other and consequently, there wouldn't have been any net credit you would already have paid each other off. Now, the economic effect of that I suppose should be the same as this arrangement.
John W. McConnell, Jr.: Well, we say that it --
Byron R. White: Wouldn't that be true?
John W. McConnell, Jr.: We say it's one adjustment, Your Honor but --
Byron R. White: Well I know, but isn't -- wouldn't -- shouldn't it be the same that economic effect?
John W. McConnell, Jr.: If we had exchanged checks --
Byron R. White: Yes.
John W. McConnell, Jr.: -- as Your Honor says and say there hadn't been any mortgage.
Byron R. White: Yes.
John W. McConnell, Jr.: -– we would have ended up with checks totaling $20 million more than the checks we gave to the government, $20 million, that's the net. Now all we think --
Byron R. White: Yes, but the economic effects should be the same either way, shouldn't it?
John W. McConnell, Jr.: The economic effect is the same Your Honor, if you just recall that we are asking for the economic effect of a price adjustment regardless of the individual items that make it up.
Byron R. White: But if you would exchange checks -- if you had just exchanged checks, well you would have had the result of lines 1, 2, and 3, wouldn't you insofar as purchase price would have --
John W. McConnell, Jr.: No sir, not 1, 2, and 3, we would not have. We would have ended up as I stated, we may have given them a check of $13,430,431. They would have given us the check for a million 495, a check for $2 million and 686, a check for $430,000 and if it (Voice Overlap) --
Byron R. White: And then they would have had to give you a $29 million credit on the purchase price?
John W. McConnell, Jr.: Now well -- Your Honor, you didn't let me explain because there's additional check that they would have paid us. It's not here and that's the $11 million which you would get under sub-paragraph 1, as they have omitted entirely in Schedule 1, we would have gotten another $11 million check. Now that's a point that we say that brings us down and we would not have gotten $29 million, net. The difference would have not been $29 million, but we would have had another $11 million check if they don't recognize here and it's in the record. If Your Honor will simply refer to the stipulation.
Arthur J. Goldberg: [Inaudible]
John W. McConnell, Jr.: Depreciation?
Arthur J. Goldberg: Yes.
John W. McConnell, Jr.: We don't get around that Your Honor. In fact, that's a way we base our computation of 46 million and the computation of the taxes are based on that. We don't say that it did have that fact. In fact, we recognized that effect. It was put in here for this very purpose to keep one of the parties from coming back later and saying you didn't' get.
Arthur J. Goldberg: [Inaudible]
John W. McConnell, Jr.: Oh, no sir. That's not depreciation -- oh, excuse me Your Honor. This --
Arthur J. Goldberg: [Inaudible]
John W. McConnell, Jr.: I'm talking to the -- if the -- it's on -- excuse me your Honor, let me --
Arthur J. Goldberg: [Inaudible]
John W. McConnell, Jr.: On 47, that's right. So now, that's under sub-paragraph 1 of your computation. This has nothing to do with depreciation, I'm sorry I didn't make that clear. This $11 million is entirely ignored in Schedule 1 of the government, but that's the first credit to which we were entitled and it's part of the net credits under sub-paragraph 8.
Arthur J. Goldberg: [Inaudible]
John W. McConnell, Jr.: Yes sir. If you go down credit on page 47, the last item Your Honor. Credits in favor of maritime, charter hire credited them a 13 million.
Arthur J. Goldberg: [Inaudible]
John W. McConnell, Jr.: Well, it reduce as 11 million but when you add the 2 million interest, the 1 million charter hire, I'd like to ask the government where we got depreciation on those four vessels, they treated as having been owed.
Arthur J. Goldberg: [Inaudible]
John W. McConnell, Jr.: That's just one check.
Arthur J. Goldberg: [Inaudible]
John W. McConnell, Jr.: Right.
Arthur J. Goldberg: I know that [Inaudible]
John W. McConnell, Jr.: That's right.
Arthur J. Goldberg: [Inaudible]
John W. McConnell, Jr.: Oh! Well, I was answering Mr. Justice White about individual checks for each credit. That's the reason I said I wanted a check for $11 million, $2 million, $1 million and $430,000. Then I'll give them back a check for $13 million. I was just answering his point that if we gave individual checks for each item there, but the net is as shown on 47 which is a stipulation of the parties here. And in conclusion, we give effect the 9(c) 1, but we give it the effect desired and the effect that Congress intended, but we say look back in these sub-paragraphs and look for one adjustment and to get back to Mr. Justice White, we paid $26 million which is more than the statutory sales price, we're not asking of anything except what the government gave to this taxpayer after having put out $50 million, not knowing whether it ever have reduction, they pass the statute, we're simply asking for the benefits which Congress intended to give this taxpayer to put out some money, not in reliance on any price adjustment. Thank you gentlemen.